Ea ee Document 106 Filed 09/10/19 Page 1of1
Mark D. Meredith Dentons US LLP
Counsel 1221 Avenue of the Americas

New York, NY 10020-1089
mark.meredith@dentons.com United States
D +1 2127686852

oo Salans FMC SNR Denton McKenna Long
dentons,com

September 10, 2019

VIA ELECTRONIC FILING

Hon. Robert W. Lehrburger, U.S.M.J.
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Dardashtian, et al. v. Gitman, et al., Case No.:_17-cy-4327 (LLS)(RWL)

Dear Magistrate Judge Lehrburger:

We represent Defendants David Gitman (“Gitman”), Accel Commerce, LLC (“Accel”), Dalva
Ventures, LLC (“Dalva’’), and ChannelReply, Inc. (“CR Inc.”) (collectively, the “Defendants”).
We write in response to Plaintiffs’ correspondence (Dkt. 103), dated September 9, 2019,
attaching the proposed Confidentiality Order signed by counsel for all parties.

As the Court has requested in its Order (Dkt. 104), on behalf of Defendants we hereby consent to
the entry of the Confidentiality Order.

Respectfully submitted,

daz » wlouky 0

Mark D. Meredith
